DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11, 12, 15, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "the region A" in line 2. Claim 1 has been amended to recite a "plurality of regions A" in line 7. It is unclear if "the region A" of claim 5 is referring to each region A or at least one of the regions A. For the purpose of examination, it is assumed to refer to one or more of the regions A.
Claims 6, 7, 11, 12, 15, and 16 each recite "the region A" and are similarly unclear.
The terms "high adhesion," "high strength," and "high luster" in claim 21 are relative terms which render the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what degree of adhesion, strength, and/or luster is necessary to satisfy the "high" condition in each instance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 11, 13, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US 2009/0250150) in view of Dobashi (EP 554108) and Robbins (US 5315764).
Regarding claim 1, Negroni discloses a pneumatic tire comprising a resin coating (abstract, [0091, 0025-27]) applied to the outer surface of the tire sidewall (the sidewall being the region A). Negroni discloses a carcass structure ([0020]). While Negroni does not disclose the thickness of the sidewall rubber being 0.05 to 4.0mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with carcass layer and the claimed sidewall rubber thickness since Dobashi, similarly directed toward a tire, teaching a tire having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). 
As to the coating being applied to a plurality of regions A dividing in a tire circumferential or radial direction and arranged at predetermined intervals, Negroni teaches that the coating may cover the whole sidewall or only a portion such as designs, letters, logos, trademarks, decals ([0091]). While Negroni does not expressly discuss a predetermined interval, it is well known in the art to provide designs and sidewall markings at predetermine intervals. For example, Robbins discloses applying alphanumeric characters to the sidewall of a tire with predetermined intervals (abstract, col 3, lines 10-20; col 4, lines 54-65). It would have been obvious to a person having ordinary skill in the art at the time 
Regarding claims 2, 17, Negroni teaches a thickness of 150 microns ([0126]).
Regarding claims 5, 15, 16, Negroni teaches that the coating may cover the whole sidewall or only a portion such as designs, letters, logos, trademarks, decals and illustrates the coating as covering a pattern in Fig. 1 ([0076,0091]).
Regarding claim 11, Dobashi discloses the carcass having a turn-up structure (folded around bead), the turn up end being positioned away from the surface of the sidewall on which the resin coating would be applied. The carcass ply end is not on the surface of the sidewall (axially inwards) and thus is construed as "positioned away" from the resin coating region.
Regarding claim 13, the steel belt structure of the tire can be construed as the "cylindrical annular structure" (see Fig. 1 of Dobashi; pg 2, line 28; pg 7, line 11).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and Robbins (US 5315764) as applied to claim 1 above, and further in view of Miyazaki (US 2011/0094649).
Regarding claims 3, Negroni is silent as to the breaking elongation of the sidewall rubber. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sidewall rubber with breaking elongation as claimed since Miyazaki, similarly directed towards a pneumatic tire teaches sidewall compositions having elongation at break of 350-420% (table 1, Ex. 1-6) wherein Miyazaki teaches that the sidewall compositions disclosed exhibit superior durability .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) as applied to claim 1 above, and further in view of Miyazaki (US2010/0224299).
Regarding claim 4, Negroni is silent as to the amount of antioxidant; however, Examiner notes that antioxidants are well known and conventional additives in the tire art. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided an antioxidant in the sidewall composition of Negroni since, in the same field of endeavor of tire sidewall rubber, Miyazaki teaches an antioxidant has been conventionally used as vulcanization accelerating aid and can be suitably compounded ([0120]) wherein the antioxidant is disclosed to be present in exemplary amounts of about 1.9 parts (3.0 phr antioxidant / 160.83 total x 100% = parts by 100 total weight; Table 1).
 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150) in view of Dobashi (EP554108) and Robbins (US 5315764) as applied to claim 1 above, and further in view of Clementz (US5645661).
Regarding claim 7, Negroni teaches that the coating may cover the whole sidewall or only a portion such as designs, letters, logos, trademarks, decals and illustrates the coating as covering a pattern in Fig. 1. Examiner notes that Fig. 1 appears to illustrate a ridge pattern conventionally found on tire sidewalls. While Negroni does not appear to expressly disclose this pattern as a serrated/ridged pattern, it would have been obvious to a person having ordinary skill in the art at the time of the .

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US2009/0250150)  in view of Dobashi (EP554108) and Robbins (US 5315764) as applied to claim 1 above, and further in view of Morikawa (JPH01-240307).
Regarding claim 14, Negroni (combined) does not disclose a carcass layer formed from aramid fibers; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the carcass with aramid fiber since Morikawa, similarly directed towards a pneumatic tire teaches configuring the carcass with aromatic polyamide fiber cords (aramid) for the purpose of improving high-speed durability (abstract).

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US 2009/0250150) in view of Dobashi (EP 554108).
Regarding claim 18, Negroni discloses a pneumatic tire comprising a resin coating (abstract, [0091, 0025-27]) applied to the outer surface of the tire sidewall (the sidewall being the region A). Negroni discloses a carcass structure ([0020]). While Negroni does not disclose the thickness of the sidewall rubber being 0.05 to 4.0mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with carcass layer and the claimed sidewall rubber thickness since Dobashi, similarly directed toward a tire, teaching a tire having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). 
Dobashi discloses the carcass having a turn-up structure (folded around bead), the turn up end being positioned away from the surface of the sidewall on which the resin coating would be applied. The carcass ply end is not on the surface of the sidewall (axially inwards) and thus is construed as "positioned away" from the resin coating region.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US 2009/0250150) in view of Dobashi (EP 554108) as applied to claim 18 above, and further in view of Gasowski (US 4854361).
Regarding claim 20, Negroni discloses applying the resin coating to a sidewall region of the tire ([0082], Fig. 1). Sidewalls extend inwards of the buttress of the tread. See Fig. 1. Negroni is silent as to the resin coating being applied in a position outwards of the carcass end. It is well known in the art, however, to configure tires with low turn up heights such that the ends lie close to the beads. For example, Gasowski teaches that it is desirable to having short turn-up distances to improve bead durability and reduce material costs (col 1, lines 11-16) with Gasowski teaching tire carcass configurations wherein the carcass ends lie in the bead portion of the tire (see Figs). It would have been obvious to a person having ordinary skill in the art at the time of the invention for the sidewall coating region to lie outwards of the carcass ends since Gasowski teaches configuring the carcass ends as short as possible to improve bead durability and reduce material costs (col 1, lines 11-16), thus the decorations in the outer sidewall as depicted in Negroni (Fig. 1) would lie outwards of the carcass ends. 

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negroni (US 2009/0250150) in view of Kitazawa et al. (US 4096899).
Regarding claims 18 and 19, Negroni discloses a pneumatic tire comprising a resin coating (abstract, [0091, 0025-27]) applied to the outer surface of the tire sidewall (the sidewall being the region 
Dobashi discloses the carcass having a turn-up structure (folded around bead) which extends to the belt edge, the turn up end being positioned away from the surface of the sidewall on which the resin coating would be applied (see Figs. 4, 5; col 5, line 56-col 6, line 18). The carcass ply end is not on the surface of the sidewall and thus is construed as "positioned away" from the resin coating region.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell (GB2034603) in view of Dobashi (EP554108) and McCrary (US20080118306), and as further evidenced by "Coefficients of Friction for Teflon" NPL.
Regarding claim 22, Bell discloses a tire comprising a resin coating (PU composition) applied to the outer surface of the tire sidewall (col 1, line 5-21; the sidewall being the region A). Bell does not disclose the tire as having a carcass layer or the thickness of the sidewall rubber being 0.05 to 4.0mm; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with carcass layer and the claimed sidewall rubber thickness since Dobashi, similarly directed toward a tire, teaching a pneumatic tire having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). As to the carcass layer, one would have been motivated to employ such a layer as carcasses are very well known and conventional in the tire art as a means to reinforce the 
While Bell does not disclose a low friction coating, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with a low friction exterior since Bell discloses spraying on a low-friction coating in order to provide abrasion and wear resistance ([0040,0030]). Although the dynamic friction coefficient is not expressly disclosed it would have been inherent or obvious to a person having ordinary skill in the art for the coating to have a dynamic friction coefficient of 0.5 or less since McCrary teaches providing a low friction coating comprising Teflon PTFE or FEP to reduce friction ([0030]) which, as evidenced by the NPL, has friction coefficients of less than 0.5 (see table).

Claim 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobashi (EP554108) in view of McCrary (US20080118306) and further as evidenced by "Coefficients of Friction for Teflon" NPL.
Regarding claim 22, Dobashi discloses a pneumatic tire comprising having carcass layer 1 and a sidewall rubber having thickness of 1 to 2.5mm in order to reduce the weight of the tire and provide sufficient cut resistance (pg 4, lines 31-34). Dobashi does not disclose the sidewall as having a coating; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sidewall with a coating since McCrary, similarly directed towards pneumatic tires, teaches coating the sidewalls with a low friction resin coating ([0030]) in order to provide abrasion and wear resistance ([0030]). As to a plurality of coating layers, McCrary discloses that the low-friction coatings may be sprayed on prior to a guideway, particularly if enough time has passed ([0040]). In such case, it would have been obvious to a person having ordinary skill in the art for new coatings to be applied on top of older coatings thereby resulting in a stack of coating layers. 
Although the dynamic friction coefficient is not expressly disclosed it would have been inherent or obvious to a person having ordinary skill in the art for the coating to have a dynamic friction coefficient of 0.5 or less since McCrary teaches providing a low friction coating comprising Teflon PTFE or FEP to reduce friction ([0030]) which, as evidenced by the NPL, has friction coefficients of less than 0.5 (see table).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 12, the prior art of record fails to further teach or suggest the resin coating thickness at a carcass splice portion being thinner than the resin coating thickness at another portion of region A. As to claim 21, the prior art of record fails to teach or suggest the resin coating stack comprising a lowermost adhesive layer, an intermediate urethane resin layer and a surface silicon resin layer.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not disclose or suggest the features of the amended language in claim 1. 
Examiner disagrees and refers to the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT C DYE/Primary Examiner, Art Unit 1749